Gilbert, J.
1. The verdict is supported by evidence. The sole special ground of the motion for new trial complains of a ruling by the court excluding certain evidence offered for the purpose of impeaching a witness for the State, but the ground fails to disclose any statement made by the witness of which the evidence offered for impeachment would have been contradictory, and is therefore incomplete.
(a) The evidence referred to was offered solely for impeachment, and counsel for plaintiff in error, in substance, so stated to the court. It was not offered as a part of the res gestae, and this court does not pass upon the question as to whether it was admissible as such.

Judgment affirmed.


All the Justices concur.